Mr. Justice "Wole
delivered the opinion of the’ court.
This is very different from the majority of motions to dismiss for failure to incorporate the evidence, inasmuch as tLe appellant actually filed a statement of the case in the District Court of Aguadilla. The appellee filed objections to the statement which he did not notify to the appellant.. The court set a day to hear the parties. On that day the appellant appeared, but the appellee did not, and the appellant obtained ten days to answer the objections. Apparently the court agreed, to set another day, but none was set until this motion to dismiss was filed. The appellant alleges that in the meantime the district court was busy with hearings. In any event we find no such abandonment or neglect as would justify the dismissal of this case; nor does the appellee convince us that the appeal is frivolous.
The motion to dismiss will be overruled.